Citation Nr: 0931569	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-23 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUES

1.  Entitlement to service connection for venous 
insufficiency.

2.  Entitlement to service connection for bilateral visual 
field deficits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1967 to September 1969 and from January 1970 to 
January 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision of the Honolulu, Hawaii Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for venous 
insufficiency is addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The evidence reasonably establishes that the Veteran's 
bilateral visual field deficits were caused by his service 
connected diabetes.         
    

CONCLUSION OF LAW

Bilateral visual field deficits are proximately due to or the 
result of a service connected disability.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is normally required to ensure that the 
VA's "duty to notify" and "duty to assist" obligations 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  Given the favorable outcome 
detailed below, however, an assessment of these duties is not 
necessary.

Factual Background

Service treatment records reveal that in August 1969 the 
Veteran was hit in the right eye while playing football and 
incurred a marked conjunctival hemorrhage with ecchymoses and 
periorbital edema.  His vision was intact, fundoscopic 
examination was benign and there was no retro-ocular damage.  
On October 1972 separation examination, distant vision was 
found to be 15-1/20.   In January 1973 the Veteran was noted 
to be complaining of pain in the right eye and throbbing 
headache, along with blurred vision and swelling above the 
eyelid.  On examination, no eye pathology was found and the 
Veteran was found to have vascular headache.             

Private medical records from 1990 to 1993 show ongoing 
treatment and evaluation for eye problems.  An April 1990 
optometry note shows a possible history of visual field 
defect.  At a subsequent August 1991 visit the Veteran 
reported a right eye inferior missing field since his Vietnam 
days.  The optometrist then listed the Veteran's problems as 
including a field defect in both eyes.   Subsequent visual 
field testing then showed inferior visual field defects and 
the Veteran was diagnosed as having optic atrophy, left 
greater than right.  At a subsequent November 1993 visit the 
Veteran was noted to have a slight defect and a history of 
optic atrophy.  

In a March 1996 letter a private ophthalmologist, Dr. W, 
indicated that the Veteran had reported that he had had 
decreased vision in both eyes (40 to 50% in the right eye) 
and (70 to 80% in the left eye) for about 22 years.  He had 
also been known to have diabetes for about five years and was 
receiving oral medication.  Additionally, he had also been 
under treatment for systemic hypertension.  Examination 
showed that the right eye visual acuity with present 
correction was 20/25+2.  The left eye vision with present 
correction was 20/40+1.  With the aid of a pinhole the left 
eye could see 20/30+2.  Visual field tests since 1991 
consistently showed a right inferior altitudinal defect and 
full left field loss with a temporal island of vision spared.  
Arcus was seen in both pupils.  Posterior vitreous detachment 
was seen in the right eye and the left disc was atrophic.  
There was macular drusen in both eyes.  Diagnoses included 
diabetes, hypertension, arcus senilis in the left eye, 
macular drusen in the left eye, optic atrophy in the left 
eye, posterior vitreous detachment in the right eye and 
marcus gunn pupil in the left eye.  The optometrist noted 
that the Veteran's problem seemed to be a longstanding one.  
It was not completely clear why he had optic nerve damage but 
he had classic evidence of what could have been ischemic 
optic neuropathy.  Given his history the optometrist felt 
that he should be evaluated for narcolepsy and sleep apnea. 

Private optometric treatment records from April 1997 to 
December 2003 show follow up treatment for visual field 
problems.  

In a July 2000 letter a private optometrist noted that the 
Veteran had long standing optic nerve atrophy in both eyes, 
which severely limited his peripheral vision.  The condition 
was considered permanent and not expected to improve.  The 
Veteran's central vision was good in both eyes.  His best 
corrected visual acuity was right eye, 20/20 and left eye, 
20/25.  

In an October 2000 statement, a private physician's assistant 
indicated that the Veteran had severe visual acuity and depth 
perception impairment due to diabetes.

A January 2003 rating decision, in pertinent part, awarded 
service connection for diabetes.  

An October 2003 VA primary care note shows that the Veteran 
was seen for central vision loss consistent with macular 
degeneration.  

An April 2004 VA compensation and pension report shows that 
the Veteran had an ophthalmology consult for visual field 
testing for retinopathy in March 2004.  He also had a 
retinopathy screen.  Bilateral diabetic retinopathy and 
visual field deficits were shown in both eyes.  These visual 
field deficits were stable and were a direct result of his 
diabetes.  

In an October 2004 follow up report private ophthalmologist 
Dr. W noted that confrontation visual fields suggested 
inferior altitudinal loss in both eyes.  Humphrey visual 
fields confirmed an inferior altitudinal defect in the right 
eye.  The left eye apparently had a very small paracentral 
island of vision with severe loss of the 360 degree 
peripheral vision.  Both lenses showed pale optic neuropathy, 
which was concluded to be ischemic in nature.  Both discs 
were atrophic.  Diagnoses included optic atrophy both eyes, 
diabetes mellitus with ocular complications, background 
diabetic retinopathy, left eye, ischemic optic neuropathy, 
left eye, hard retinal exudates, left eye, incipient 
cataract, left eye and systemic hypertension.  

In a December 2004 opinion, a VA optometrist noted that a 
previous examiner had indicated that the Veteran's visual 
field defect was a result of diabetes.  There were records, 
however, indicating that the field loss pre-dated the 
February 1990 diabetes diagnosis.  In particular, the 
examiner noted that the March 1996 letter from Dr. W appeared 
to indicate the existence of a significant visual loss prior 
to 1990.  The optometrist also found that there was no 
appreciable worsening of the peripheral fields from August 
1991 to October 2004.  In addition, the optometrist found 
that even if there was worsening, it would have been 
speculative to assign a single cause for the field loss 
because the Veteran had numerous medical diagnoses in 
addition to the diabetes, each of which could have 
potentially caused visual fields in the patterns observed.  
These diagnoses included hypertension, sleep apnea, severe 
coronary artery disease requiring bypass grafts, and 
peripheral vascular disease.  The optometrist found that the 
right eye had about 40 percent visual field loss and the left 
eye had at least a 70 to 80 percent field loss.   

Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).   
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection the record must contain: (1) Medical 
evidence of a current disability, (2) medical evidence or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between any current disability 
and the in-service disease or injury or to a service 
connected disability.   Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

In the instant case, the Veteran has alleged that his visual 
field deficits are secondary to his service connected 
diabetes and the record contains two VA opinions relating to 
such a potential relationship, in addition to private medical 
evidence that is also supportive of the Veteran's claim.  The 
April 2004 VA examining physician did find that the Veteran's 
visual field deficits were a direct result of his diabetes.  
In contrast, in the December 2004 VA opinion, a VA 
optometrist indicated that there were records suggesting that 
the visual field loss predated the diabetes (diagnosed in 
February 1990), which would mean that the diabetes couldn't 
have been the cause of the visual field loss.  The 
optometrist went on to say, however, that it was difficult to 
ascertain whether there was actually any field loss prior to 
1990 without confirmatory visual field studies for this 
earlier time frame.  Additionally, the optometrist also noted 
that it would generally be difficult to assign a single cause 
to the visual field loss given the Veteran's other multiple 
medical problems, which could potentially cause visual fields 
in the patterns observed, including hypertension, sleep 
apnea, severe coronary artery disease requiring bypass 
grafts, and peripheral vascular disease.  

The optometrist's finding that it was difficult to tell 
whether the Veteran actually had any visual field loss prior 
to 1990 undermines his specific rationale (i.e. that diabetes 
preceded the loss) for concluding that the diabetes caused 
the loss.  Also, the optometrists finding that the Veteran's 
other medical problems aside from diabetes could cause visual 
field deficits does not necessarily indicate that the 
deficits are not related to a service connected disability, 
as one of these other problems, coronary artery disease, is 
also service connected.  Accordingly, even though the 
optometrist's opinion is more detailed than that of the VA 
physician's, given its significant limitations, the Board 
finds that the VA physician's opinion should be afforded at 
least as much evidentiary weight.  Accordingly, as the 
evidence as to whether the Veteran's service connected 
diabetes caused his visual field deficits is at least in 
equipoise, service connection for visual field deficits is 
warranted on a secondary basis.   38 C.F.R. § 3.310; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral visual field deficits is 
granted.  


REMAND

A preliminary review of the record with respect to the claim 
for service connection for hypertension discloses a need for 
further development prior to final appellate review.  As 
noted above a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected and secondary service connection on the 
basis of aggravation is also permitted.  38 C.F.R. § 3.310.  
In the instant case the Veteran has alleged that his current 
venous insufficiency is secondary to his service connected 
diabetes.  In response to this claim VA did afford the 
Veteran an October 2004 VA examination where the examiner 
found that the Veteran's venous insufficiency was not caused 
by his diabetes.  The examiner's opinion, however, did not 
address whether the venous insufficiency was aggravated by 
the diabetes.  Consequently, a Remand is necessary so that 
medical evidence, in the form of an addendum, or an 
additional medical opinion, may be obtained to address this 
critical question.  On Remand the RO should update the record 
with any more recent medical records pertaining to treatment 
for diabetes and venous insufficiency.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for diabetes 
and venous insufficiency since October 
2006.  The RO/AMC should then obtain and 
associate with the claims file all records 
identified by the Veteran. 

2.  If the October 2004 VA examiner is 
still available, the RO/AMC should refer 
the Veteran's claims file for further 
review and request that the examiner 
provide an addendum to the initial opinion 
regarding a relationship between the 
Veteran's diabetes and his venous 
insufficiency.  (If the October 2004 VA 
examiner is not available, the claims file 
should be referred to another appropriate 
physician for review and comment.)  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review the 
examiner is requested to offer an opinion 
as to whether the Veteran's diabetes has 
chronically worsened or has permanently 
increased the severity of his venous 
insufficiency.  A clear rationale for the 
opinion provided would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.   
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


